Citation Nr: 0822683	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  99-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbarization, first sacral segment, with back injury, 
currently rated as 20 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for scaphoid fracture, right wrist, currently rated as 
noncompensable.

3.  Entitlement to service connection for a hearing loss 
disability, to include as secondary to a cervical spine 
disability.

4.  Entitlement to service connection for a disability 
manifested by nerve damage to the back and the left side.

5.  Entitlement to service connection for a gouty arthritis 
disability.

6.  Entitlement to service connection for a bilateral 
shoulder disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
segmental dysfunction, cervical spine.


REPRESENTATION

Appellant represented by: Clayte Binion, Attorney at Law


INTRODUCTION

The veteran had active duty service from June 1967 to June 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from multiple rating determinations of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to an increased rating for the 
veteran's service-connected back disability arises on appeal 
from an August 1997 RO rating decision.  This matter was 
previously before the Board in January 2006 when it was 
remanded for additional development of the medical evidence.

Concerning the issue of entitlement to an increased rating 
for the veteran's service-connected right wrist disability 
and the issues of entitlement to service connection for a 
bilateral shoulder disability, and a back and left-side nerve 
disability, these matters come before the Board on appeal 
from a November 2003 RO rating decision.  These matters were 
previously before the Board in January 2006.  The increased 
rating issue was remanded for additional development of the 
medical evidence.  The service connection claims were denied, 
and the veteran appealed the Board's decision on these issues 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, 'the Court').  In a September 2007 memorandum 
decision, the Court vacated the Board's January 2006 decision 
with respect to the service connection issues, and remanded 
the matter to the Board for further action.

As to the issue of entitlement to service connection for a 
hearing loss disability, this matter comes before the Board 
on appeal from a September 2004 RO rating decision.  This 
matter was also previously before the Board in January 2006.  
The Board denied the appeal on this issue, and the veteran 
appealed the Board's decision on this issue to the Court.  In 
a September 2007 memorandum decision, the Court vacated the 
Board's January 2006 decision with respect to this issue, and 
remanded the matter to the Board for further action.

As to the issue of entitlement to service connection for 
gouty arthritis, this matter comes before the Board on appeal 
from an August 2001 RO rating decision.  This matter was also 
previously before the Board in January 2006.  The Board 
denied the appeal on this issue, and the veteran appealed the 
Board's decision on this issue to the Court.  In a September 
2007 memorandum decision, the Court vacated the Board's 
January 2006 decision with respect to this issue, and 
remanded the matter to the Board for further action.

Finally, the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a cervical spine disability comes before the 
Board on appeal from a December 2006 RO rating decision.  A 
notice of disagreement was received in January 2007, a 
statement of the case was issued in April 2007, and a 
substantive appeal was received in April 2007.

The Board's January 2006 decision also addressed the issue of 
entitlement to an earlier effective date for an increased 
rating for the veteran's service-connected lumbarization.  
The Board's decision on this issue was also appealed to the 
Court, but the Court's September 2007 memorandum decision 
affirmed the Board's decision as to this issue.  Thus, this 
issue is not in appellate status before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Entitlement to service connection for a hearing loss 
disability, to include as secondary to a cervical spine 
disability

The Court's September 2007 memorandum decision directed the 
Board to provide a more adequate analysis of whether the 
presumptions of sound condition and aggravation were properly 
rebutted, and also to consider the appellant's secondary-
service-connection theory.  With regard to adjudication of 
the secondary-service-connection theory, the Board notes that 
although the RO's September 2004 rating decision addressed 
this theory, the June 2005 statement of the case regarding 
the hearing loss claim contemplates only a direct theory of 
service connection.  It does not appear that the veteran has 
been provided with a statement of the case identifying or 
applying the pertinent laws and regulations concerning 
secondary service connection; in particular the Board notes 
that 38 C.F.R. § 3.310 was not included or applied in any 
supplemental statement of the case on this issue.

Additionally, the Court's September 2007 memorandum decision 
directed the Board to make determinations as to whether a 
hearing disability currently existing might be service 
connected under the analysis in Hensley v. Brown, 5 Vet.App. 
155, 160.  The Court discussed that application of Hensley 
requires, in part, consideration that "where a veteran has a 
hearing disability upon entry to service, his entitlement to 
service connection must be predicated on a finding that the 
condition was aggravated by active service so as to warrant 
disability compensation."  In this case, the veteran's June 
1967 service entrance examination revealed one relevant 
threshold of 55 decibels in the left ear (when converted from 
ASA to ISO units) and no apparent deficiency in the right 
ear.  At a May 1970 separation examination, no hearing 
threshold exceeded 20 decibels but various frequencies in 
either ear reveled hearing thresholds which varied from what 
was shown at entrance.

The Board also notes that, while the veteran claims that he 
suffers from hearing loss disability, there is currently no 
competent evidence evaluating whether any current hearing 
loss is sufficiently severe to meet the criteria to be 
considered hearing loss disability for VA purposes, under 
38 C.F.R. § 3.385.

The Board finally observes that the September 2007 Court 
memorandum decision, in addressing other issues on appeal, 
directed the Board's attention to recent case law holding 
that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold 
for satisfying the requirements to trigger the Secretary's 
duty to assist by providing a medical examination.  See 
McLendon v. Nicholson, 20 Vet.App. 79 (2006); Locklear v. 
Nicholson, 20 Vet.App. 410 (2006).  The veteran's attorney, 
in a May 2008 written presentation to the Board, specifically 
requested that the hearing loss issue, among others, be 
remanded to the RO to provide the veteran with  "a VA 
examination and medical opinion as a part of the Secretary's 
duty to assist mandated by 38 U.S.C. § 5103A(d)(2), and the 
implementing regulation found at 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C)."

For the above reasons, the Board believes that the proper 
action at this time is to remand the hearing loss issue to 
attempt to develop additional medical evidence and to provide 
the veteran with a statement of the case which addresses his 
theory of secondary service connection and application of 
38 C.F.R. § 3.310.  The Board recognizes that the RO has 
previously attempted to provide a VA audiological examination 
to the veteran in this case, and that the veteran's 
incarcerated status has made such attempts challenging or 
futile thus far.

Entitlement to service connection for a disability manifested 
by nerve damage to the back and the left side, for a gouty 
arthritis disability, and for a bilateral shoulder disability

Each of these service connection issues remaining on appeal 
were remanded to the Board by the Court with instructions 
involving the determination of any need for VA examinations.  
The Court drew attention to recent holdings in McLendon v. 
Nicholson, 20 Vet.App. 79 (2006), and Locklear v. Nicholson, 
20 Vet.App. 410 (2006).  In McLendon, the Court determined 
that a veteran is competent to give lay testimony regarding 
his or her pain, and that testimony of pain since injury 
could indicate that a current disability is associated with 
an in-service injury.  In Locklear, the Court noted a 
veteran's lay testimony regarding his or her pain may satisfy 
the requirements to trigger the Secretary' s duty to assist 
by providing a medical examination or opinion under 38 C.F.R. 
§ 3.159(c)(4)(i).  The Court also directed attention to the 
fact that Locklear and McLendon hold that 38 C.F.R. 
§ 3.159(c)(4)(C) establishes a low threshold for showing that 
the claimed symptoms are associated with an established event 
or injury.  See Locklear, 20 Vet.App. at 418-19; McLendon, 20 
Vet.App. at 83.

The Board's January 2006 decision, issued prior to the 
Court's decisions in McLendon and Locklear, observed that the 
veteran has not been afforded a medical examination because 
there was no "competent" evidence of record showing a 
pertinent disability or symptoms for many years after 
service.  The Court observes, however, that the Board 
acknowledged that the appellant had reported taking 
medication for gouty arthritis, that treatment records from 
1990 to present do show complaints of left-side numbness and 
"possible diagnosis of compression neuropathy in October 
1997," and that the veteran's private medical records 
contain complaints of shoulder pain.  The Court directed that 
"in light of McLendon and Locklear, the Board should 
consider the appellant's own contentions that his symptoms 
have been present since service and were aggravated by 
service."  Specifically, the Court directed that the Board 
should address "whether the appellant's own lay testimony 
regarding his symptoms [is] sufficient to trigger the duty to 
provide a medical examination or opinion."

The Court's September 2007 memorandum decision recognized 
that this case involves an incarcerated veteran, and thus 
faces some challenge regarding attempts to provide a VA 
examination of the veteran's claimed disabilities by a 
qualified specialist.  The Court discussed that "as noted in 
Bolton v. Brown, the Secretary has no authority to require 
the correctional facility to release the appellant to undergo 
a medical examination.  8 Vet.App. 186, 191 (1995)."  The 
Court directed that the Board should "fully address the 
efforts taken to obtain an examination ... as well as the 
possibility of obtaining a medical opinion without an 
examination as to each claim where it finds that the 
appellant was entitled to an examination that was not 
obtained."

In accordance with the Court's guidance in this case, and in 
consideration of the holdings in McLendon and Locklear, the 
Board believes that an attempt should be made to provide the 
veteran with VA examinations.  Without addressing the merits 
of this claim at this time, the Board observes that a review 
of the claims file reveals no persuasive reason not to make 
an attempt to provide VA examination to evaluate the 
veteran's claims on appeal.

The Board notes that the claims-folder reflects, as is 
summarized in the December 2004 supplemental statement of the 
case and the June 2005 statement of the case, that attempts 
made to accomplish proper VA medical examination of the 
incarcerated veteran proved significantly problematic in the 
past.  However, following the Board's January 2006 remand of 
the increased ratings issues on appeal, the RO was able to 
arrange an authorized examination of the veteran within the 
correctional facility by the facilities' own doctors.  Thus, 
it is now apparent that some level of development of medical 
evidence in this case may be possible, and medical 
examination of the veteran with regard to his service 
connection claims on appeal should be accomplished to the 
extent possible.

In any event, in accordance with the Court's guidance, VA or 
authorized medical opinions should be obtained to address the 
essential medical questions in this case, to the extent 
possible.  

Entitlement to an increased rating for service-connected 
lumbarization, and entitlement to an increased rating for 
scaphoid fracture, right wrist

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The increased rating issues in this case have not been to the 
Court; rather, they were remanded by the Board in January 
2006 to attempt to provide the incarcerated veteran with VA 
examinations of his low back and right wrist disabilities at 
his correctional facility.  As a result, authorized VA 
examination of both disabilities was accomplished in June 
2007; the examinations were performed by staff at the 
veteran's correctional facility.  The Board acknowledges that 
the circumstances of the veteran's incarceration limit the 
extent to which a complete specialized VA examination may be 
possible.  However, the Board notes that the findings 
reported do not clearly address the pertinent rating criteria 
in an adequate fashion to support analysis consistent with 
DeLuca.  As new medical examinations of the veteran must be 
requested in connection with other issues on appeal in this 
case, it seems reasonable to include a request for adequate 
clarification of findings for the veteran's right wrist and 
back disabilities to ensure an adequate basis for application 
of the rating criteria.

The veteran's right wrist was found to have "extension 
limited to 30 degrees" in the June 2007 report.  Under 
Diagnostic Code 5215, the veteran could be entitled to an 
increased rating for his right wrist disability if there is 
sufficient limitation of extension/dorsiflexion or if palmar 
flexion is sufficiently limited.  There are no explicit 
findings regarding the veteran's palmar flexion in the June 
2007 report.  More significantly, there is no finding 
addressing whether the veteran may experience additional 
functional loss in the right wrist due to pain, weakened 
movement, excess fatigability, and incoordination.  The June 
2007 report otherwise reflects that pain and difficulty with 
repeated use are a significant element of the veteran's 
claimed symptomatology; the veteran cites exacerbation of 
symptoms during repeated use "such as using a screw driver 
or pliers or nippers."  Thus, the Board believes that the 
most appropriate action at this time is to remand the issue 
along with the others and include a request for more adequate 
findings to specifically address the applicable criteria for 
the right wrist.

Similarly, with regard to the issue of the veteran's 
lumbarization, the June 2007 examination report did not 
address functional loss due to weakened movement, excess 
fatigability, and incoordination.  The veteran's symptom 
complaints feature a claimed functional deficit from excess 
fatigability: "Achy pain after 2-3 hours of ladder or 
scaffold climbing."  Although the June 2007 medical report 
shows a finding of "good range of motion in all planes 
without pain," the report does not specify quantitative 
ranges of motion to allow for clear application of the rating 
criteria nor does the report address whether any additional 
function loss results from weakened movement, excess 
fatigability, and incoordination.  Thus, the Board believes 
that the most appropriate action at this time is to remand 
the issue along with the others and include a request for 
more adequate findings to specifically address the applicable 
criteria for the veteran's lumbarization.

Additionally, the Board also notes that during the pendency 
of this appeal, on January 30, 2008, the Court issued a 
decision in the case of Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008), which outlined the notice requirements for an 
increased-compensation claim under 38 U.S.C.A. § 5103(a).  
Since the Board is remanding this case for other matters, it 
is reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
segmental dysfunction, cervical spine

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In this case, the Board notes that a November 2005 VCAA 
letter was sent to the veteran to provide requisite notice 
concerning the veteran's petition to reopen a claim for 
entitlement to service connection for a cervical spine 
disability.  The November 2005 letter explained to the 
veteran what constitutes 'new' evidence and what constitutes 
'material' evidence.  However, the letter did not describe 
what evidence would be needed to substantiate the element or 
elements that were found to be insufficient to establish 
service connection in the previous denial.  In light of the 
fact that this appeal involves several other issues which 
must be remanded at this time, and in light of the fact that 
this appeal already involves guidance from the Court 
concerning VA's duties to notify and assist, the Board 
believes it is most appropriate to remand this issue to 
expressly comply with the notice requirements set out in 
Kent.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
provide proper VCAA notice with respect to 
the increased rating claim(s) that 
includes: (1) notification that the 
claimant must provide (or ask the 
Secretary to obtain), medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life; (2) 
at least general notice of any specific 
measurement or testing requirements needed 
for an increased rating if the Diagnostic 
Code contains rating criteria that would 
not be satisfied by demonstrating only a 
general worsening or increase in severity 
of the disability and the effect of that 
worsening has on the claimant's employment 
and daily life; (3) notification that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).

2.  The veteran should be furnished with 
an appropriate VCAA letter, in accordance 
with the guidance of the recent Kent 
decision concerning VCAA notice in cases 
involving new and material evidence, 
concerning the issue of whether new and 
material evidence has been received to 
reopen the claim of service connection for 
segmental dysfunction, cervical spine.

3.  The RO should explore the feasibility 
of scheduling the veteran for an 
audiometric examination by a VA examiner, 
a fee-basis examiner, or the medical staff 
at the veteran's correctional facility.  
To the extent reasonably feasible, all 
indicated tests and studies should be 
performed and all clinical and special 
test findings should be reported in 
detail.  If any indicated aspect of the 
examination is not feasible, a formal 
finding to this effect should be 
documented in the claims folder, including 
a summary explaining why the testing could 
not reasonably be accomplished.

If practical, the examiner should be asked 
to review the claims-folder and respond to 
the questions indicated below.  If it is 
impractical to have the examiner review 
the claims-folder, any examination 
findings should be provided to an 
appropriate VA specialist and that 
specialist should review the claims folder 
and respond to the questions indicated 
below to the extent possible.  With the 
benefit of review of the claims folder, an 
appropriate specialist should answer the 
following:

a)  For each ear, please state whether 
the veteran suffers from hearing loss 
disability under the criteria of 
38 C.F.R. § 3.385 (i.e., the auditory 
threshold in any of the frequencies of 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test are less than 94 
percent.)

b)  If the veteran has left ear hearing 
loss disability for VA purposes, please 
opine as to whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the hearing loss 
was caused or permanently aggravated 
during his active duty military 
service.  Please discuss any pertinent 
documents in the claims-folder and 
provide a rationale for your 
conclusion.

c)  If the veteran has right ear 
hearing loss disability for VA 
purposes, please opine as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
hearing loss was caused or permanently 
aggravated during his active duty 
military service.  Please discuss any 
pertinent documents in the claims-
folder and provide a rationale for your 
conclusion.

4.  The RO should explore the feasibility 
of scheduling the veteran for an 
appropriate medical examination of his 
claimed nerve damage to the back and left 
side, by a VA examiner, a fee-basis 
examiner, or the medical staff at the 
veteran's correctional facility.  To the 
extent reasonably feasible, all indicated 
tests and studies should be performed and 
all clinical and special test findings 
should be reported in detail.  If any 
indicated aspect of the examination is not 
feasible, a formal finding to this effect 
should be documented in the claims folder, 
including a summary explaining why the 
testing could not reasonably be 
accomplished.

If practical, the examiner should be asked 
to review the claims-folder and respond to 
the questions indicated below.  If it is 
impractical to have the examiner review 
the claims-folder, any examination 
findings should be provided to an 
appropriate VA specialist and that 
specialist should review the claims folder 
and respond to the questions indicated 
below to the extent possible.  With the 
benefit of review of the claims folder, an 
appropriate specialist should answer the 
following:

a)  Please identify any diagnosed 
disability involving nerve damage to 
the back and/or the left side.

b)  If the veteran has nerve damage to 
the back and/or the left side, please 
opine as to whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the disability was 
caused or permanently aggravated during 
his active duty military service.  
Please discuss any pertinent documents 
in the claims-folder and provide a 
rationale for your conclusion.

5.  The RO should explore the feasibility 
of scheduling the veteran for an 
appropriate medical examination of his 
claimed gouty arthritis, by a VA examiner, 
a fee-basis examiner, or the medical staff 
at the veteran's correctional facility.  
To the extent reasonably feasible, all 
indicated tests and studies should be 
performed and all clinical and special 
test findings should be reported in 
detail.  If any indicated aspect of the 
examination is not feasible, a formal 
finding to this effect should be 
documented in the claims folder, including 
a summary explaining why the testing could 
not reasonably be accomplished.

If practical, the examiner should be asked 
to review the claims-folder and respond to 
the questions indicated below.  If it is 
impractical to have the examiner review 
the claims-folder, any examination 
findings should be provided to an 
appropriate VA specialist and that 
specialist should review the claims folder 
and respond to the questions indicated 
below to the extent possible.  With the 
benefit of review of the claims folder, an 
appropriate specialist should answer the 
following:

a)  Please identify any diagnosed 
disability manifesting in gouty 
arthritis.

b)  If the veteran has gouty arthritis, 
please opine as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the 
pathology was caused or permanently 
aggravated during his active duty 
military service.  Please discuss any 
pertinent documents in the claims-
folder and provide a rationale for your 
conclusion.

6.  The RO should explore the feasibility 
of scheduling the veteran for an 
appropriate medical examination of his 
claimed bilateral shoulder disability, by 
a VA examiner, a fee-basis examiner, or 
the medical staff at the veteran's 
correctional facility.  To the extent 
reasonably feasible, all indicated tests 
and studies should be performed and all 
clinical and special test findings should 
be reported in detail.  If any indicated 
aspect of the examination is not feasible, 
a formal finding to this effect should be 
documented in the claims folder, including 
a summary explaining why the testing could 
not reasonably be accomplished.

If practical, the examiner should be asked 
to review the claims-folder and respond to 
the questions indicated below.  If it is 
impractical to have the examiner review 
the claims-folder, any examination 
findings should be provided to an 
appropriate VA specialist and that 
specialist should review the claims folder 
and respond to the questions indicated 
below to the extent possible.  With the 
benefit of review of the claims folder, an 
appropriate specialist should answer the 
following:

a)  Please identify any diagnosed 
pathology manifesting in bilateral 
shoulder disability.

b)  If the veteran has bilateral 
shoulder disability, please opine as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the pathology was caused or 
permanently aggravated during his 
active duty military service.  Please 
discuss any pertinent documents in the 
claims-folder and provide a rationale 
for your conclusion.

7.  The RO should explore the feasibility 
of scheduling the veteran for an 
appropriate medical examination to 
evaluate the current severity of his 
lumbarization, first sacral segment, with 
back injury.  To the extent reasonably 
feasible, all indicated tests and studies 
should be performed and all clinical and 
special test findings should be reported 
in detail.  If any indicated aspect of the 
examination is not feasible, a formal 
finding to this effect should be 
documented in the claims folder, including 
a summary explaining why the testing could 
not reasonably be accomplished.

All clinical and special test findings 
should be reported in detail to permit 
evaluation under the applicable Diagnostic 
Codes; the examiner's report should 
address all pertinent limitation of ranges 
of motion, incapacitating episodes due to 
disc disease, etc.  The Board must ask for 
individual and specific responses to each 
of the following questions:

a)  For the thoracolumbar spine, please 
clearly report the ranges of motion for 
flexion-extension, lateral flexion, and 
rotation.

b)  For each range of motion described 
above, please comment on whether there 
is any additional functional loss due 
to pain, weakness, fatigue, and/or 
incoordination, including during flare-
ups.  Any additional functional 
limitation of any range of motion 
should be described in degrees.

c)  Based upon current examination 
findings as well as consideration of 
the veteran's medical history, the 
examiner is asked to opine as to 
whether the veteran experiences 
incapacitating episodes due to 
intervertebral disc syndrome.  If so, 
the examiner is asked to estimate the 
total duration of incapacitating 
episodes, in weeks, during a 12 month 
period.

8.  The RO should explore the feasibility 
of scheduling the veteran for an 
appropriate medical examination to 
evaluate the current severity of his right 
wrist disability.  To the extent 
reasonably feasible, all indicated tests 
and studies should be performed and all 
clinical and special test findings should 
be reported in detail.  If any indicated 
aspect of the examination is not feasible, 
a formal finding to this effect should be 
documented in the claims folder, including 
a summary explaining why the testing could 
not reasonably be accomplished.

All clinical and special test findings 
should be reported in detail to permit 
evaluation under the applicable Diagnostic 
Codes; the examiner's report should 
address all pertinent limitation of ranges 
of motion.  The Board must ask for 
individual and specific responses to each 
of the following questions:

a)  For the right wrist, please clearly 
report the ranges of motion for 
dorsiflexion and palmar flexion.

b)  For each range of motion described 
above, please comment on whether there 
is any additional functional loss due 
to pain, weakness, fatigue, and/or 
incoordination, including during flare-
ups.  Any additional functional 
limitation of any range of motion 
should be described in degrees.

9.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and readjudicate the veteran's claims 
as appropriate.  If any claim on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  Readjudication of the 
veteran's claim of entitlement to service 
connection for hearing loss should 
expressly contemplate the veteran's theory 
of entitlement on a secondary basis, 
including citing the applicable 
regulations pertaining to secondary 
service connection such as 38 C.F.R. 
§ 3.310.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



